DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 01/25/2022.

Allowable Subject Matter
3.	Claims 1, 7-9, 14, 17-18 and 23-35 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Wikstrom et al. does not teach or suggest receiving a reporting configuration associated with a reporting criterion, wherein the reporting criterion comprises a criterion for grouping a plurality of reference signal indexes to be reported into one or more reference signal groups, wherein reference signals corresponding to the plurality of reference signal indexes within one of the one or more reference signal groups are allowed to be received simultaneously, wherein the criterion includes a number of groups to be reported and a number of reference signal (RS) resources from one resource set to be reported, wherein the reporting configuration is linked to one or more channel state information (CSI) resource settings that provide a configuration information, wherein each CSI resource setting identifies one or more resource sets, and wherein each resource set includes one or more reference signal resources; generating, according to the reporting criterion, a report that includes a 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KABIR A TIMORY/Primary Examiner, Art Unit 2631